Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statements
The information disclosure statements (IDS) submitted on 8/15/2019 and 2/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
The Office notes that in the IDS filed 2/13/2020 the Office Action of Taiwan Counterpart Application was cited and a copy of the Non Patent Literature (6 pages) was provided in the file wrapper on 2/13/2020. In the Office Action, a rejection was made on the claims in the Taiwan Counterpart Application that are identical to the claims of the instant application. However, the Office notes that the prior art (TW 201823721, publication date 2018-07-01) used in the rejection is applicant’s own art having a publication date within one year of the effective filing date of the instant application. AIA  35 U.S.C. 102(b)(1)(A) provides exceptions to the prior art provisions of AIA  35 U.S.C. 102(a)(1) that limit the use of an inventor’s own work as prior art when the inventor’s own work has been publicly disclosed by the inventor, a joint inventor, or another who obtained the subject matter directly or indirectly from the inventor or joint inventor not more than one year before the effective filing date of the claimed invention. See MPEP 2153.01. Since the TW 201823721 reference was published within one year before the effective filing date of the claimed invention, the disclosure of the reference does not qualify as prior art. 

Election/Restrictions and Allowable Subject Matter
Applicant’s election without traverse of Species I in the reply filed on 5/25/2021 is acknowledged.
Claims 1-10 are allowed. The restriction requirement among Species I-III, as set forth in the Office action mailed on 3/25/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/25/2021 is withdrawn.  Claims 7-9, directed to non-elected species no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
This application is in condition for allowance except for the presence of claim 11 directed to Species III non-elected without traverse.  Accordingly, claim 11 has been cancelled.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661.  The examiner can normally be reached on Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Joshua Lee/Primary Examiner, Art Unit 3784